Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16, 31-32, and 40 are amended. Claims 1-15, 17-30, 33-39, 41, and 45-46 are cancelled. Claim 48 is newly added. 

Allowable Subject Matter
Claims 16, 23-29, 31-33, 40, 42-43, and 47-48 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a display apparatus having a trench portion provided in an upper surface of the substrate only between the lower electrode of the first subpixel and the lower electrode of the third subpixel AND 1.) wherein each of the first subpixel, the second subpixel and the third subpixel includes a lower electrode arranged between the substrate and the light emission layer, wherein the light emission layer is arranged continuously between the first subpixel and the second subpixel, between the second subpixel and the third subpixel, and between the third subpixel and the first subpixel, so as to cover the lower electrodes of the first, second and third subpixels, further comprising a color filter layer above the lower electrodes of the first subpixel, the second subpixel, and the third subpixel, wherein a distance from the color filter layer to a bottom of the trench portion is longer than a distance from the color filter layer to a bottom face of the lower electrode nor do they teach 2.) wherein the organic compound layer is formed by stacking a plurality of layers, and at least a part on a lower layer side of the plurality of layers is thinned or divided between the lower electrode of the first subpixel and the lower electrode of the third subpixel including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621            

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621